DONALD R. COCHRAN, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 253, 2009.
Supreme Court of Delaware.
Submitted: June 18, 2009.
Decided: July 15, 2009.
Before STEELE, Chief Justice, HOLLAND, and JACOBS, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 15th day of July 2009, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court=s well-reasoned decision dated April 16, 2009. The Superior Court did not err in concluding that appellant's second motion for postconviction relief was time-barred and repetitive and that appellant had failed to overcome these procedural hurdles.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.